UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2013 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-153510 GREEN HYGIENICS HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 26-2801338 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1937 Pendrell Street, Suite 1004, Vancouver, B.C., Canada V6G 1T4 (Address of principal executive offices)(Zip Code) 1-855-922-2368 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESoNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YESxNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESoNO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.11,039,078 common shares issued and outstanding as ofDecember 3, 2013 Aggregate market value of voting common equity held by non-affiliates as of December 3, 2013:$3,800,000 approximately Table of Contents TABLE OF CONTENTS PART I. Financial Information Page Item 1. Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. [Removed and Reserved] 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements The interim financial statements included herein are unaudited but reflect, in management's opinion, all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of our financial position and the results of our operations for the interim periods presented.Because of the nature of our business, the results of operations for the quarterly period ended October 31, 2013 are not necessarily indicative of the results that may be expected for the full fiscal year. GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Balance Sheets (Stated in US Dollars) As of As of October 31 July 31 (Unaudited) (Audited) Assets Current assets Cash $ $ Total current assets Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Management fees payable Loan payable to related party Total current liabilities Total Liabilities Stockholders' Deficiency Common Stock, $0.001 par value 375,000,000 Common Shares Authorized 9,298,313 Common Shares issued and outstanding as ofOctober 31, 2013 and July 31, 2013, respectively Stock payable - Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ equity $ $ The accompanying condensed notes are an integral part of these financial statements 3 Table of Contents GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Statements of Operations (Stated in US Dollars) (Unaudited) From inception For the three months ended October 31, 2013 For the three months ended October 31, 2012 (June 12, 2008) to October 31, 2013 Revenue $ - $ - $ Expenses: Mining claims - - Administration fees - Business development - Consulting fees - - Management fees General and administrative expense Total Expenses Net loss from operations before other : ) ) ) Loss on conversion of debt - - ) Interest on debt ) ) ) Net loss before income tax ) ) ) Provision for income tax - - - Net Income (Loss) $ ) $ ) $ ) Basic & Diluted (Loss): per Common Share $ ) $ ) Weighted Average Number: of Common Shares The accompanying condensed notes are an integral part of these financial statements 4 Table of Contents GREEN HYGIENICS HOLDINGS INC. (a development stage company) Statement of Stockholders' Equity (Deficit) From Inception (June 12, 2008) to October 31, 2013 - unaudited (Stated in US Dollars) Deficit Accumulated Stock During Total Common Stock Paid in Stock Subscription Exploration Equity Shares Amount Capital Payable Receivable Stage (Deficit) Shares issued to founders - June 12, 2008 $
